Citation Nr: 0614078	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-02 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
serviceman's death.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a widow of a serviceman who had service in 
the Philippines during World War II, with recognized guerilla 
service from January 28, 1945, to February 8, 1945.  The 
serviceman died in September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
decision denied service connection for the cause of the 
serviceman's death.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the November 2005 remand, the Board, asked the AOJ to 
attempt to verify the serviceman's periods of military 
service.  The Board specifically stated that the "request 
should include the alternative name supplied by the 
appellant."  (See January 2005 Board remand, p. 4, indented 
paragraph #1)  Although, a subsequent attempt was made to 
verify service, the request did not include the alternative 
name supplied by the appellant.  The United States Court of 
Appeals for Veterans Claims has held that where remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. See Stegall 
v. West, 11 Vet. App. 268 (1998).  Given the above, the Board 
has no recourse but to remand the case to the AOJ, again, for 
the actions that were not previously completed.  

The RO should ensure that the veteran has been provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should attempt to verify, 
through official channels, the 
serviceman's periods of military 
service.  Copies of the documents 
contained in the service medical 
envelope should be forwarded along with 
the verification request.  The request 
should include the alternative name 
supplied by the appellant. 

3.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this 
claim, and to ensure compliance with the prior remand, in 
accordance with Stegall, supra.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




